 

Case 20-10343-LSS Doc 3788-1 Filed 05/12/21 Page 1of2

FILED
2021 KAY 12 AM 9:03

 

US BANKRUPTCY COUR
DISTRICT OF DELAWARE

Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market St

6th Fl

Wilmington, DE 19801

Dear Judge Silverstein:

| have been told to considered myself to be a survivor and not a victim of sexual abuse. This is a
strange concept to me. Why does it have to be one or the other? | am a survivor! But | have also
been a victim of a very evil man.

My father died when | was two years old and | grew up without a father figure in my home life.
My mother, a single parent raising two children looked to men in the community to help guild
my growth and maturity. | joined Boy Scouts not long before my eleventh birthday and heard
about summer camp with the large barn fires and swimming in the lake. What | didn’t hear
about was how men with deviant sexual desires infiltrated the counselors ranks.

| expected to deal with being away from home for the first time, mosquitos, or getting lost in
the woods. | did not expect to have to hide in the woods to get away from sexual predators!

I’ve been told in counseling the only way to deal with such a traumatic experience is to try to
make some kind of meaningful good come from it. This lawsuit is that meaningful good!

Please hold those who were entrusted with protecting and keeping an eleven-year-old boy safe
accountable. Meaningful change needs to happen! It must happen in order for wounds caused
by the wrongs committed against me, in my most vulnerable age, to heal!

 

 
Case 20-10343-LSS Doc 3788-1 Filed 05/12/21 Page 2 of 2

 

eT

(

PEOE-Ttos

Long
JE

PV?
IS PY liz ge
UST

OTE.

IG

1086]

7?
POTS TTS Poyer

EM Teele EEL ee yee eyed etyg geet egg ead gf beat page

 

 
